                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


MATTHEW E. BABER,

       Petitioner,

V.                                                       Civil Action No. 3:19CV706-HEH

TRACY RAY, etal,

       Respondent.

                               MEMORANDUM OPINION
               (Dismissing Without Prejudice 28 U.S.C. § 2254 Petition)

       Matthew E. Baber, a Virginia inmate proceedingpro se, filed a 28 U.S.C. § 2254

petition. ("§ 2254 Petition," ECF No. 2.) Respondent moves to dismiss on the ground

that Baber failed to exhaust his remedies in the state courts before filing this petition.

Despitethe provision ofRoseboro notice, Baber has not responded. For the reasons set

forth below, the Motion to Dismiss (ECF No. 7) will be granted.

       "As a general rule, in the absence of'exceptional circumstances where the need

for the remedy afforded by the writ of habeas corpus is apparent,' Bowen v. Johnston,

306 U.S. 19,27 (1939), courts 'require[ ] exhaustion of alternative remedies before a

prisoner can seek federal habeas relief.'" Timms v. Johns, 627 F.3d 525, 530-31 (4th Cir.

2010) (alteration in original) (parallel citation omitted) (quoting Boumediene v. Bush, 553

U.S. 723, 793 (2008)). Exhaustion is accomplished by presenting the claims to the

Supreme Court of Virginia for review either on direct appeal or in a collateral

proceeding. Conversely, "federal courts should abstain from the exercise of [habeas]

jurisdiction if the issues raised in the petition may be resolved either by trial on the merits
